Holderman, J. Claimant filed a claim against the State of Illinois for material allegedly furnished on behalf of the Secretary of State. On April 18, 1975, respondent filed a Motion for Summary Judgment for all of the alleged material furnished except one item in the amount of $13.90. Respondent based its motion on the fact that claimant was unable to verify either the order showing where the goods were ordered or delivery receipts showing where the items were received by the State with the exception of the item in the amount of $13.90. Motion for Summary Judgment is hereby entered against the claimant, except in the amount of $13.90 for which judgment is entered against the respondent. Claimant is awarded the sum of $13.90.